Title: To James Madison from Charles Pinckney, 26 May 1805
From: Pinckney, Charles
To: Madison, James


(Private)Dear Sir
May 26: 1805 In madrid
As I find Captain Dulton is detained to day through the Portuguese Ambassadour not countersigning his Passport as we expected yesterday I send you another line saying Colonel Monroe left us to day. I parted with him with great regret as during the whole time we have been together closely confined at Aranjuez on this trying & important occasion we have lived & acted together in the utmost harmony & friendship & felt & thought exactly alike upon every Question—the conduct of Spain has been more atrocious on this occasion than it even was the last Year—all that then passed appeared, I fear incredible to the President & yourself, but what ever you might have thought before, You will now I am sure feel the full truth & force of those Representations, & giving them their due weight feel also the same ardour in the cause of our insulted country which I then did & still do, I confess I rejoice now more than ever that I conducted myself exactly as I did—it was natural for Colonel Monroe & myself who have both been buffetted a good deal at home in our attempts to keep, or rather to restore things to what they ought to be, to feel more ardour in the maintenance of our public rights, than men in common will do who are suffered to glide on smoothly without much attack—he therefore soon after his arrival had very nearly the same feelings I had possessed for a twelve month & such as I trust every ardent friend to the honour of his country will now have. For my Part I am so anxious to return that it was with great difficulty I could bring myself to wait another month & nothing but a strong sense of public duty would have induced me to do so—it is this intention to return immediately that has prevented my sending you my account Current before as I wish to bring it myself—at the End of the four Years now near approaching it will amount from the beginning including the allowances to return, to between Sixty & Seventy thousand Dollars, including also 1/2 the Expences of the extraordinary mission & sitio Expences which Colonel Monroe advises me to apply for & thinks ought to & will be unquestionably allowed. I have not drawn a shilling for nearly a Year past although saddled with enormous Expences, wishing to keep the United States in debt to me, in order that if You object to any of my charges it may never be said I drew money I had no right to. Captain Dulton will explain much to You in every aspect. I have more than once recommended him strongly to Your attention & now repeat it. Present me affectionately to the President & M Gallatin & our friends at Washington & believe me always dear sir With Esteem & regard Yours Truly
Charles Pinckney
